60 F.3d 832NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Harvey COOPER, Plaintiff-Appellant,v.The STATE BAR OF CALIFORNIA, Defendant-Appellee.
No. 94-56684.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided July 3, 1995.

Before:  O'SCANNLAIN, LEAVY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Harvey Cooper appeals pro se the district court's dismissal of his action seeking to set aside the California Supreme Court's 1987 order which disbarred Cooper from the practice of law.  We affirm for the reasons stated by the district court.  See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983); Rosenthal v. Justices of the Supreme Court of California, 910 F.2d 561, 567 (9th Cir. 1990); Cooper v. State Bar, 43 Cal. 3d 1016, 741 P.2d 206 (1987).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4.  Accordingly, Cooper's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3